Reply to: Victor Dudas CLARK WILSON LLP Direct Tel: Barristers & Solicitors Email: vzd@cwilson.com Patent & Trade-Mark Agents File No: 27583-0001 900 – 885 West Georgia Street Vancouver, BC V6C 3H1 Canada T. 604.687.5700 F. 604.687.6314 cwilson.com November 10, 2014 BY EDGAR Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC20549-4561 Attention: Tia L. Jenkins, Senior Assistant Chief Accountant Dear Sirs/Mesdames: Re: Replicel Life Sciences, Inc. (the “Company”) Form 20-F for the Year Ended December 31, 2013 Filed March 18, 2014 File No. 000-50112 We write on behalf of the Company in response to your letter dated October 29, 2014 (the “Comment Letter”) with respect to the Company’s above-noted filing.The Company has compiled information to respond to your comments but the Company is currently reviewing its response with its auditors. The Company requests an extension of the deadline to complete its response.The Company expects to provide a complete response to all comments by no later than November 19, 2014. Yours truly, CLARK WILSON LLP Per:“Victor Dudas” Victor Dudas cc: Replicel Life Sciences, Inc. Attention: Brooke Hurford, CA Director, Finance
